Citation Nr: 1422639	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for residuals of frostbite to the bilateral feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a dental condition and whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for bilateral pes cavus have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Veteran's sensory motor neuropathy of the bilateral lower extremities is idiopathic in nature and unrelated to in-service frostbite, or any other incident of military service, and is not related to a service-connected disorder.

2.  The Veteran does not have residuals attributable to frostbite.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by military service, nor is it proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for residuals of frostbite to the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in May 2009, February 2010, and December 2011.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records are of record as are VA outpatient treatment records.  Private records identified by the Veteran have been obtained.  The VA attempted to obtain records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits, but the SSA replied indicating those records had been destroyed.  Further efforts to obtain these records, therefore, would be futile.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The Veteran was provided VA examinations related to these claims in May 2010, January 2012, and February 2014.  These examinations are based on a thorough examination, a complete review of the evidence of record, and consideration of the Veteran's lay statements.  The February 2014 VA examiner, moreover, provided extremely detailed and thorough rationale for all opinions rendered. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a disability caused or aggravated by a service-connected disability shall be service connected.  See 38 C.F.R. § 3.310.

The Veteran's service treatment records indicate a right tibia fracture in January 1952 due to marching, which was treated with casting.  The records are completely silent as to any complaints, treatment, or diagnoses related to frostbite or the left lower extremity.  The January 1952 treatment records indicate the fracture did not involve nerve or arteries.  At that time, bilateral talipes cavus, mild, was also diagnosed.  No other foot condition is mentioned in the service treatment records and frostbite or cold-related injuries are not noted.  The service treatment records are completely silent as to left leg neurological impairment or complaints of either lower extremity, and any complaints, treatment, or symptoms associated with frostbite.

As an aside, service connection is in effect for residuals of the right tibia fracture.  Originally, this injury was rated at 10 percent disabling for residuals of pain and limited function.  In a July 2010 rating decision, the RO granted an increased rating for the right leg disability to 40 percent rating him under neurological diagnostic codes and re-characterizing the service-connected disability as "right tibial fracture with shin neuropathy."  However, in this regard, the most persuasive medical evidence in this case indicates the Veteran's peripheral neuropathy is bilateral, idiopathic in nature, and completely unrelated to an in-service "march" fracture.  While the propriety of the current neurological rating is not properly before the Board here, the Board finds the medical evidence persuasive in this regard.

After service, in a January 1954 post-separation VA examination, the Veteran indicated his feet were "bad all my life."  He did not have any complaints of his left leg and no neurological diagnosis was rendered at that time.  The Veteran did not mention frostbite or cold-related injury at this examination.  Rather the diagnosis was bilateral pes cavus and weak foot.

In December 1964, over a decade after service, the Veteran sought an orthopedic consultation in support of an increased rating claim he had pending before the VA for his right tibia.  At that time, he complained of increased pain and problems with his right lower extremity as a result of a non-service related injury to his opposite (left) leg requiring two surgical procedures and requiring him to rely on his right lower extremity.  

Peripheral neuropathy was first noted in 1985, over three decades after service, and frostbite was first mentioned in 2001, nearly five decades after service.  The Veteran submitted statements from his private physicians in the 1960s, but these statements dealt with knee arthritis.  In March 1985, the Veteran underwent a private electromyogram and a nerve conduction test, with complaints of a history of burning feet and legs.  At that time, "very mildly abnormal" findings were noted "consistent with a very mild sensory polyneuropathy, bilateral." No opinion with regard to etiology was rendered.

In May 1986, the Veteran's private physician, Dr. A, submitted a statement indicating the Veteran had peripheral neuropathy and "cannot use his legs constructively in any sort of occupation."  His private physician in April 2009, Dr. C, indicated a diagnosis of chronic peripheral polyneuropathy and opined that "trauma to the left leg in the 1950's could be a factor contributing to the disease process."  

VA neurological testing and consultations were conducted throughout 2009.  The Veteran claimed a 60 year history of burning and numbness to the feet and ankles.  Severe sensory motor axonal peripheral neuropathy was diagnosed in February 2009.  In April 2009, the VA neurologist noted that the Veteran related his neurological symptoms to the 1952 fracture, but found the peripheral neuropathy to be idiopathic in nature.  The neurologist diagnosed peripheral neuropathy, idiopathic, axonal sensory motor peripheral polyneuropathy. 

At a November 2001 VA examination, the Veteran reported pain in the right shin bone since the in-service injury, with burning sensation.  The Veteran complained of redness and purple discoloration of the lower extremity and exposure to freezing temperatures in Korea that improved in colder weather, and became more problematic in warmer weather.  Frostbite, however, was not diagnosed nor was peripheral neuropathy of the left leg.

In May 2010, the Veteran was afforded a VA examination where the examiner diagnosed idiopathic peripheral polyneuropathy of the lower extremities.  Although the examiner noted the Veteran's complaints of symptoms since 1952, the examiner found the neuropathy was "idiopathic."  

The Veteran was afforded another VA examination in January 2012, where the examiner found that an in-service cold injury was not likely.  Although the Veteran's in-service complaints of exposure to freezing temperatures in Korea was noted, the examiner noted the Veteran's denial of symptoms characteristic of frost bite, to include itching, burning, blistering, and lesions.  Rather, the Veteran indicated these types of symptoms did not arise until the early 1980s.  While other foot disorders were found, such as hallux valgus, and bilateral pes cavus, the examiner found no bilateral foot disorder was related to frostbite. 

Most recently, the Veteran was afforded a VA examination in February 2014 where the examiner reviewed the evidence of record, the conflicting medical evidence, the conflicting lay statements, and addressed the Veteran's theories for service connection.  The examiner found no evidence supporting the Veteran's contentions that his in-service fracture was to the left leg rather than the right leg.  While the examiner acknowledged the possibility of a typographical error in service treatment records, the examiner indicated that the same error was unlikely to occur 40 to 50 times on the same patient.  The examiner also noted x-rays from April 2013, which showed evidence of an "old fracture" on the left leg.  The examiner pointed out the fracture identified was anatomically different than the fracture treated in the military, aside from being identified as a different leg.  The examiner concluded it was highly unlikely that only left leg records would be lost or misplaced and, therefore, the examiner addressed the remaining questions of etiology accepting that the Veteran's in-service injury involved his right leg, and his right leg only.

Based on the Veteran's reported history and the circumstances of the Veteran's military service, the examiner accepted that it was "at least as likely as not" that the Veteran experienced mild frostbite during his service in Korea.  Based on the Veteran's currently reported symptoms he experienced in service, to include cold sensitivity and numbness, the examiner noted in-service first degree frostbite of the right foot and mild second degree frostbite of the left foot.  However, the examiner did not diagnose any chronic residual of the in-service frostbite.  Moreover, the examiner found it unlikely that the Veteran's in-service frostbite caused his current peripheral neuropathy.

The examiner diagnosed "idiopathic" peripheral neuropathy of the bilateral lower extremities.  The examiner found this diagnosis was unrelated to frostbite, fracture, or any other incident of the Veteran's military service.  The examiner stated that "a mild case of frostbite of his feet would not likely have caused this type of problem. . . .  Also, a march (stress) fracture of his right tibia could not cause a bilateral neuropathy of his lower legs."  Thus, although the Veteran's right tibia fracture residuals are currently rated under the diagnostic codes for neurological impairment, the examiner found it was not possible that a stress fracture would cause neuropathy to either leg.  Thus, any further consideration of whether the Veteran's left lower extremity neuropathy is "aggravated by" the Veteran's right leg neuropathy is inappropriate here.  The examiner was clear that the Veteran has bilateral peripheral neuropathy.  The examiner found that peripheral neuropathy did not develop on the left after the right or vice-versa and, therefore, one did not cause or aggravate the other.  The Board finds the February 2014 VA examination highly probative.  It is based on a thorough examination, a complete review of the evidence of record, consideration of the Veteran's lay statements, and supported with a very detailed rationale.  

The Veteran's representative found it inconsistent that the examiner found it "at least as likely as not" that the Veteran had in-service frostbite, but found it unlikely that the frostbite or fracture caused the current peripheral neuropathy.  The Board disagrees.  While the examiner found it likely that the in-service injury occurred, he did not find a current diagnosis associated with the in-service injury.  VA does not grant service connection for inservice events or injuries; rather, service connection is warranted when there is evidence of a current chronic diagnosed disorder that is related to the inservice event or injury.  See Shedden, 381 F.3d at 1163.  

In short, the most probative evidence indicates the Veteran fractured his right tibia during his military service and likely incurred mild frostbite to his feet.  After service, he first developed bilateral peripheral neuropathy in 1985, over three decades after service, with the peripheral neuropathy being consistently diagnosed as "idiopathic" in nature and not attributable to his frostbite, in-service right tibia fracture, or any other incident of his military service.  

While the Veteran's lay statements were considered, in light of the largely varying theories and inconsistencies throughout time, the Board finds his statements of little probative value.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although Dr. C. concluded that "trauma to the left leg in the 1950's could be a factor contributing to the [chronic peripheral polyneuropathy]," this conclusion was based on the Veteran's statements that have been found to be internally inconsistent as well as being inconsistent with the evidence of record.  Id. At 506.  Accordingly, the Board does not find Dr. C's opinion probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding medical opinions based on inaccurate factual premises are not probative).  

The probative medical evidence does not indicate any symptoms of complaints of frostbite or peripheral neuropathy until decades after service and the most probative medical evidence is against the Veteran's claims.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected residuals of a right tibia fracture with shin neuropathy, is denied.

Service connection for residuals of frostbite to the bilateral feet is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


